DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, and 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 31, 1, 19, 19, 19, 1, 2, and 1 of U.S. Patent No. 10/031,087. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the application claims are covered by the corresponding patent claims.
Claims 1, 3, 4, 5, 6, 7, 8, and 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 32, 22, 22, 22, 18, 3, and 41 of U.S. Patent No. 10/782,244. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the application claims are covered by the corresponding patent claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lihong Su, et al., “Automatic Measurement of Centerline Segregation in Continuously Cast Line Pipe Steel Slabs', dated
December 31, 1214, pgs. 575-581 (Su).

As per claim 1, Su teaches a method for quantitatively measuring internal defects in an as-cast steel product (Su: page 575, paras 1 and 3: “centerline segregation… continuously cast slabs”; page 577, para 2: “automatic measurement of centreline segregation in continuously cast line pipe steel slabs by a computer based image processing technique”), comprising: 
optically scanning at least a portion of a surface of the steel product with a scanning device (the following is recited as intended use) to create a digital image thereof (Su: page 577, para 3: “images for automatic measurement were obtained by digitising photographic images”: i.e. photograph is captured to create digital image by digitising); and 
analyzing the digital image to calculate a quantitative value for an amount of internal defects therein (Su: page 575, para 2: “image analysis… degree of segregation was evaluated based on equations”; page 577, para 2: “automatic measurement of centreline segregation in continuously cast line pipe steel slabs by a computer based image processing technique”; page 577, para 3: “The five standard Mannesmann images given in Ref. [ 11] were used as a reference. The segregation ratings used in the
cmTent study were based on the Mannesmann scales”).  

(Su: See arguments and citations offered in rejecting claim 1 above: page 578, para 1: “Choose a black dot as a target point, define it as a black dot if at least one of its eight neighbouring dots is black”). 
 
As per claim 3, Su teaches the method as recited in Claim 1, further comprising thresholding the digital image to isolate internal defects within the digital image prior to analyzing the digital image (Su: See arguments and citations offered in rejecting claim 1 above: page 577, para 4: “The pixels with grey-scale values lower than the threshold were defined as black and those higher were defined as white. By this method, the grey-scale images were transformed into black and white binary images”: Fig. 3).  

As per claim 4, Su teaches the method as recited in Claim 1, wherein the internal defects comprise centerline defects (Su: See arguments and citations offered in rejecting claims 1 and/or 5).  

As per claim 5, Su teaches the method as recited in Claim 4, wherein the portion of the digital image that is analyzed comprises a region extending a predetermined distance from a centerline of the steel product (Su: See arguments and citations offered in rejecting claim 1 above: page 577, last para – page 578, para 1: “the region that was used for further analysis was chosen by extending ±20 pixels from above and below the centreline”).  

As per claim 6, Su teaches the method as recited in Claim 1, wherein the quantitative value for the amount of internal defects comprises an area determined to have the internal defects (Su: See arguments and citations offered in rejecting claim 1 above: page 577, last para – page 578, para 1: “the region that was used for further analysis was chosen by extending ±20 pixels from above and below the centreline”).  

As per claim 7, Su teaches the method as recited in Claim 1, wherein the quantitative value for the amount of internal defects comprises a fraction, a percentage, or a ratio (Su: See arguments and citations offered in rejecting claim 1 above: page 579, para 1: “segregation ratios”; page 578, paras 2, 3, 5, 6: “percentage” and para 4: fractions in equations 1-3).  

As per claim 8, Su teaches the method as recited in claim 1, further comprising etching the surface of the steel product prior to optically scanning the portion of the surface (Su: See arguments and citations offered in rejecting claim 1 above: page 577, para 3: “digitising photographic images of macro etched continuously cast steel slabs”).  

As per claim 9, Su teaches the method as recited in claim 1, further comprising determining a rating based on the quantitative value according to a standardized scale, wherein the rating quantifies a severity of internal defects in the steel product (Su: page 577, See arguments and citations offered in rejecting claim 1 above: para 3: “Images of steel slabs with centreline segregation at various levels were obtained. The five standard Mannesmann images given in Ref. [ 11] were used as a reference. The segregation ratings used in the cmTent study were based on the Mannesmann scales”; page 578, para 3: “Two methods were used to evaluate the centreline segregation and give ratings based on the Mannesmann scales: one using the number, percentage,” page 578, paras 3-last: equations 1-3; Fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662